Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered on April 27, 1992, convicting defendant, after a jury trial, of criminal sale and possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4 Vi to 9 years, unanimously affirmed.
Defendant’s contention that he was denied the effective assistance of counsel because his trial counsel did not request an agency charge is without merit. Defendant’s argument is no more than a belated disagreement with the strategy employed by trial counsel, and the existence of such a disagreement does not establish ineffective assistance of counsel (People v Benn, 68 NY2d 941). Review of the record establishes that trial counsel made the appropriate pretrial motions, delivered an opening, cross-examined the witnesses, made appropriate objections, and delivered a summation, which were all consistent with the trial strategy that defendant had been mistakenly identified. Accordingly, we conclude that the defendant received competent representation (People v Kirkland, 192 AD2d 414, lv denied 81 NY2d 1075). Concur — Murphy, P. J., Rosenberger, Wallach, Asch and Williams, JJ.